           Case 1:18-cv-00645-DAD-GSA Document 92 Filed 08/13/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   BARRY L. BROOKINS,                          1:18-cv-00645-DAD-GSA-PC
12                   Plaintiff,                  ORDER DENYING MOTION FOR
                                                 APPOINTMENT OF COUNSEL
13         vs.                                   (ECF No. 88.)
14   RAJENDRA DWIVEDI,
15               Defendant.
16

17

18
            On July 16, 2021, Plaintiff filed a motion seeking the appointment of counsel. Plaintiff
19
     does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113
20
     F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to represent Plaintiff
21
     pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
22
     District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the
23
     Court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113
24
     F.3d at 1525.
25
            Without a reasonable method of securing and compensating counsel, the Court will seek
26
     volunteer counsel only in the most serious and exceptional cases. In determining whether
27
     “exceptional circumstances exist, the district court must evaluate both the likelihood of success
28


                                                    1
           Case 1:18-cv-00645-DAD-GSA Document 92 Filed 08/13/21 Page 2 of 2



 1   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
 2   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
 3          In the present case, the court does not find the required exceptional circumstances. On
 4   June 10, 2021, the court entered findings and recommendations, recommending that defendant
 5   Dwivedi’s motion to dismiss this case as barred by the statute of limitations be granted. (ECF
 6   No. 83.) Based on the findings and recommendations, the court has determined that Plaintiff is
 7   unlikely to succeed on the merits and has recommended that the case be dismissed. The statute
 8   of limitations issue is not complex, and a review of the record shows that Plaintiff is responsive,
 9   adequately communicates, and is able to articulate his claims. Therefore, Plaintiff's motion shall
10   be denied, without prejudice to renewal of the motion at a later stage of the proceedings.
11          Accordingly, for the foregoing reasons, Plaintiff’s motion for the appointment of counsel
12   is HEREBY DENIED, without prejudice.
13
     IT IS SO ORDERED.
14

15      Dated:     August 13, 2021                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
